Case 1:19-cv-00874-RBJ-MEH Document 68 Filed 10/09/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  WARNER RECORDS INC., et al.,

         Plaintiffs,

  v.                                                     Civil Action No. 19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

         Defendant.

  ________________________________________________________________
                  STIPULATED MOTION FOR APPROVAL OF THE
               PROTOCOL FOR PRODUCING DOCUMENTS AND ESI
  ______________________________________________________________________________

         Pursuant to Rule 26 and Rule 34(b)(2)(E) of the Federal Rules of Civil Procedure,

  Defendant Charter Communications, Inc. (“Defendant”), by and through its respective counsel,

  hereby respectfully moves for entry of an order approving the terms of a stipulated protocol for

  producing documents and ESI (the “ESI Protocol”). This motion is unopposed. In support of the

  motion, Defendant represents as follows:

         1.      During the course of discovery in this matter, the parties will exchange documents

  and electronically stored information (“ESI”).

         2.      In order to facilitate the controlled production of documents and ESI, the parties

  have agreed and stipulated to the ESI Protocol.

         WHEREFORE, the parties request that the Court enter the Proposed Order Approving the

  Protocol for Producing Documents and ESI, submitted herewith for the Court’s convenience.




                                                    1
Case 1:19-cv-00874-RBJ-MEH Document 68 Filed 10/09/19 USDC Colorado Page 2 of 3




  Date: October 9, 2019             By: /s/ John Tanner
                                    Craig D. Joyce
                                    John M. Tanner
                                    FAIRFIELD & WOODS, P.C.
                                    1801 California Street, Suite 2600
                                    Denver, Colorado 80202
                                    Phone: 303.830.2400
                                    Fax: 303.830.1033
                                    E-mail: cjoyce@fwlaw.com
                                    E-mail: jtanner@fwlaw.com
                                    Michael S. Elkin
                                    Thomas Patrick Lane
                                    Seth E. Spitzer
                                    WINSTON & STRAWN LLP
                                    200 Park Avenue
                                    New York, New York 10166-4193
                                    Phone: 212.294.6700
                                    Fax: 212.294.4700
                                    E-mail: melkin@winston.com
                                    E-mail: tlane@winston.com
                                    E-mail: sspitzer@winston.com
                                    Jennifer A. Golinveaux
                                    WINSTON & STRAWN LLP
                                    101 California Street
                                    San Francisco, California 94111
                                    Phone: 415.591.1000
                                    Fax: 415.591.1400
                                    E-mail: jgolinveaux@winston.com

                                    Erin R. Ranahan
                                    Shilpa A. Coorg
                                    WINSTON & STRAWN LLP
                                    333 South Grand Avenue
                                    Los Angeles, California 90071
                                    Phone: 213.615.1700
                                    Fax: 213.615.1750
                                    E-mail: eranahan@winston.com

                                    Counsel for Defendant
                                    Charter Communications, Inc.




                                       2
Case 1:19-cv-00874-RBJ-MEH Document 68 Filed 10/09/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2019, a true and correct copy of the foregoing was
  electronically filed with the Court via the CM/ECF system, which will send notification upon the
  following:


   Matthew J. Oppenheim                               Mitchell A. Kamin
   Scott A. Zebrak                                    Neema T. Sahni
   Jeffrey M. Gould                                   Mark Y. Chen
   Kerry M. Mustico                                   COVINGTON & BURLING LLP
   OPPENHEIM + ZEBRAK, LLP                            1999 Avenue of the Stars, Suite 3500
   4530 Wisconsin Ave. NW, 5th Floor                  Los Angeles, CA 90067-4643
   Washington, DC 20016                               Tel: (424) 332-4800
   Tel: (202) 621-9027                                mkamin@cov.com
   matt@oandzlaw.com                                  nsahni@cov.com
   scott@oandzlaw.com                                 mychen@cov.com
   jeff@oandzlaw.com                                  Attorneys for Plaintiffs
   kerry@oandzlaw.com
   Attorneys for Plaintiffs
   Janette L. Ferguson                                Jonathan M. Sperling
   Benjamin M. Leoni                                  William E. O’Neil
   LEWIS BESS WILLIAMS & WEESE, P.C.                  COVINGTON & BURLING LLP
   1801 California Street, Suite 3400                 620 Eighth Avenue
   Denver, CO 80202                                   New York, NY 10018-1405
   Tel: (303) 861-2828                                Tel: (212) 841-1000
   jferguson@lewisbess.com                            jsperling@cov.com
   bleoni@lewisbess.com                               woneil@cov.com
   Attorneys for Plaintiffs                           Attorneys for Plaintiffs
                                                      Megan M. O’Neill
                                                      COVINGTON & BURLING LLP
                                                      850 Tenth Street, NW
                                                      Washington, DC 20001-4956
                                                      Tel: (202) 662-5416
                                                      moneill@cov.com
                                                      Attorneys for Plaintiffs


                                                        /s/ Sharon Y. Meyer
                                                            Sharon Y. Meyer




                                                  3
